                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

 UNITED STATES OF AMERICA,                      No. 20-4016-CR-C-BCW

                              Plaintiff,        18 U.S.C. ' 922(g)(1)
                                                NMT 10 Years Imprisonment
          v.                                    NMT $250,000 Fine
                                                NMT 3 Years Supervised Release
 ANSON NOLAND ROBINSON IV,                      Class C Felony
  [DOB: 09/22/2000]
                                                $100 Special Assessment
                              Defendant.

                                     INDICTMENT

THE GRAND JURY CHARGES THAT:

                              (Felon in Possession of a Firearm)
                                    18 U.S.C. § 922(g)(1)

         On or about December 18, 2019, within Callaway County, in the Western District of

Missouri, the defendant, ANSON NOLAND ROBINSON IV, knowing he had previously been

convicted of a crime punishable for a term exceeding one year, knowingly possessed, in and

affecting commerce, a firearm, that is, a Glock, Model 21, .45 caliber pistol, serial number

WXB581; in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

                                            A TRUE BILL.



                                            /S/ Eugene O’Loughlin
                                            FOREPERSON OF THE GRAND JURY


/S/ Jim Lynn
JIM LYNN
Assistant United States Attorney
Missouri Bar No. 32140


Dated:     02/26/2020




           Case 2:20-cr-04016-BCW Document 1 Filed 02/26/20 Page 1 of 1
